            Case 1:19-cv-00514-RP Document 1 Filed 05/13/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRCT OF TEXAS
                                  AUSTIN DIVISION
HOSPITAL HOUSEKEEPING                        §
SYSTEMS, LLC                                 §
                                             §
V.                                           §         CIVIL ACTION NO. 1:19-CV-00514
                                             §
GEMINI INSURANCE COMPANY                     §

      DEFENDANT GEMINI INSURANCE COMPANY’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Gemini Insurance Company (“Gemini”), the defendant in the

above-entitled and numbered cause, and file this its notice of removal, and in support

thereof would respectfully show unto this Honorable Court as follows:

                                          I.
                                  STATE COURT ACTION

       1.      This case was initially filed on March 29, 2019 in the 22nd Judicial District

Court of Hays County, Texas. The state court action is styled: Cause No. 19-0754;

Hospital Housekeeping Systems, LLC vs. Gemini Insurance Company; in the 22nd

Judicial District Court of Hays County, Texas.

                                              II.
                                           PARTIES

       2.      The plaintiff, Hospital Housekeeping Systems, LLC, is a Texas limited

liability company with its principal place of business in Hays County, Texas.

       3.      The defendant, Gemini Insurance Company, is a Delaware corporation with its

principal place of business in the State of Arizona.
             Case 1:19-cv-00514-RP Document 1 Filed 05/13/19 Page 2 of 4



                                          III.
                                     JURISDICTION

       4.      This Court has jurisdiction over the subject matter of this cause pursuant

to 28 U.S.C. § 1332 because this is a civil action in which the matter in controversy

exceeds the sum or value of $75,000.00, exclusive of interest and costs, and is between

citizens of different states. Accordingly, this cause is removable pursuant to 28. U.S.C.

§ 1441 and § 1446.

       5.      Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this

Court as it is the district and division embracing the place where the state court action

was filed.

                                           IV.
                                       TIMELINESS

       6.      Gemini Insurance Company was served with process and the plaintiff’s

original petition on April 18, 2019. Thirty days have not elapsed since Gemini Insurance

Company was served with process. Accordingly, pursuant to 28 U.S.C. § 1446, this

notice of removal is timely and proper.

                                          V.
                                     ATTACHMENTS

       7.      Pursuant to 28 U.S.C. § 1446(a), the following exhibits are attached

hereto and incorporated herein by reference for all purposes:

       a. Exhibit A:    Civil cover sheet;

       b. Exhibit B:    Supplement to JS 44 civil cover sheet;

       c. Exhibit C:    Copies of all executed processes in the case, if any;

       d. Exhibit D:    Copies of all pleadings asserting causes of action and all

                        answers to such pleadings;


                                             2
            Case 1:19-cv-00514-RP Document 1 Filed 05/13/19 Page 3 of 4



       e. Exhibit E:   Copies of all orders signed by the state court judge, if any;

       f. Exhibit F:   A copy of the state court docket sheet; and

       g. Exhibit G:   An index of matters being filed.

                                       VI.
                              CONDITIONS PRECEDENT
       8.     The defendant has tendered the filing fee required by the Clerk of the

United States District Court for the Western District of Texas, Austin Division, along with

this notice of removal. A copy of this notice of removal is also being filed in the 22nd

Judicial District Court of Hays County, Texas, and all counsel of record are being

provided with complete copies.

                                          VII.
                                        PRAYER
       WHEREFORE,        PREMISES      CONSIDERED,        Gemini     Insurance   Company

respectfully requests that the above action, styled: Cause No. 19-0754; Hospitality

Housekeeping Systems, LLC vs. Gemini Insurance Company; in the 22nd District Court

of Hays County, Texas, be removed to this Court.

                        [SIGNATURE BLOCK ON NEXT PAGE]




                                            3
          Case 1:19-cv-00514-RP Document 1 Filed 05/13/19 Page 4 of 4



                                               Respectfully submitted,

                                               ORGAIN BELL & TUCKER, LLP
                                               P.O. Box 1751
                                               Beaumont, TX 77704-1751
                                               (409) 838-6412
                                               (409) 838-6959 facsimile

                                               /s/ Greg C. Wilkins
                                               Greg C. Wilkins
                                               State Bar No. 00797669
                                               gcw@obt.com

                                               ATTORNEY FOR DEFENDANT,
                                               GEMINI INSURANCE COMPANY



                             CERTIFICATE OF SERVICE

       I do hereby certify that on the 13th day of May, 2019, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and also forwarded it to all
known counsel of record by certified mail, return receipt requested.



                                               /s/ Greg C. Wilkins
                                               Greg C. Wilkins




                                           4
